Citation Nr: 0415695	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  01-02 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from May 1946 to March 1949.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California for additional development.  The case 
is now before the Board for final appellate consideration.

The January 2000 rating decision on appeal found that new and 
material evidence had been submitted to reopen a claim for 
service connection for bilateral hearing loss, and denied the 
claim on the merits after de novo review.  The Board notes 
that irrespective of this RO determination reopening the 
appellant's claim, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo a 
reopened claim in the decision on appeal, the appellant is 
not prejudiced by the Board's own de novo adjudication at 
this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An April 1983 rating decision denied service connection 
for hearing loss.  

3.  Evidence added to the record since the April 1983 rating 
decision denying service connection for hearing loss is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

4.  The preponderance of the competent medical evidence is 
against any causal relationship between the veteran's current 
bilateral hearing loss and his active duty, or any acoustic 
trauma therein. 


CONCLUSIONS OF LAW

1.  Evidence received since the April 1983 rating decision 
denying service connection for hearing loss is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

2.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003; Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 2000 rating decision on appeal, 
the February 2001 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) dated in August 
2001 and August 2003 adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for bilateral hearing loss on the merits.  
The Board observes that an October 2001 VCAA notice letter 
and the August 2003 SSOC informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim for service 
connection for bilateral hearing loss on the merits and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  All service medical records have been obtained.  The 
RO has determined that alleged post-service medical records 
identified by the veteran, at the 97th General Hospital, 10th 
Dispensary, are not available.  A March 2002 memorandum 
concludes that the RO correctly followed all procedures to 
locate and obtain the purported medical records.  Other 
records in the claims file show that corresponding records 
are not available. 

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in March 2003 VA conducted an additional 
medical examination with regard to the veteran's claim for 
service connection for bilateral hearing loss.  The Board 
finds that the relevant medical evidence of record, to 
include the report of this VA examination, is adequate for 
rating purposes; it contains sufficient detail to make a 
decision on this issue.  Thus, there is no duty to provide 
another examination with regard to this issue on appeal.  38 
U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The initial AOJ decision regarding the veteran's claims was 
dated in January 2000, prior to the VCAA notice.  As noted 
above, VCAA provisions were subsequently considered and 
complied with.  The October 2001 VCAA notice was provided 
prior to the August 2003 SSOC, which also notified the 
veteran of the VCAA, and prior to the return of the veteran's 
claims to the Board.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  The Board finds that 
there is no prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board elaborates on this particular procedural 
point below. 

The veteran appealed a January 2000 rating decision.  Only 
after that rating action was promulgated did the AOJ, in 
October 2001 and August 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in October 2001 
and August 2003 were not given prior to the first AOJ 
adjudication of the claims, they were provided by the AOJ 
prior to the most recent transfer of the appellant's case to 
the Board, and the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the October 2001 notice was provided, the 
case was readjudicated and an SSOC was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the October 2001 letter, the RO 
informed the veteran that he could help by informing VA 
"about any additional information or evidence that you want 
us to try to get for you."  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background and Legal Analysis

The veteran has offered contentions in support of his claim 
during an April 2001 personal hearing at the RO and in 
various letters.  The Board will address his contentions 
together for the sake of clarity.  The veteran continues to 
contend that he had normal hearing prior to service and 
incurred bilateral hearing loss during service or as a result 
of exposure to artillery fire, including one incident during 
which a round went off nearby, leaving him deaf for a couple 
of days.  He denies post-service noise exposure except for 
the first six months subsequent to service during which he 
performed the same job as a speed radio operator.  He first 
noticed hearing loss in 1950 while working as a civilian in 
Germany, and received hearing aids issued by the 97th General 
Hospital in Frankfurt.  He worked in Germany for the next 38 
years and was treated at that hospital for hearing loss.  His 
wife testified that she met the veteran in 1948 and he 
complained of hearing loss all the time.  

The veteran's service medical records show that his hearing 
was normal with no pertinent complaints, symptoms, findings 
or diagnoses.  At separation, his ear canals and exteriors 
were normal on physical examination, and results of 
audilogical testing were normal at 15/15.  

Several claims for VA benefits during the years immediately 
following the veteran's separation did not include hearing 
loss.  

Private and VA medical records dated in 1987 and later 
indicate that the veteran has mild-severe bilateral 
sensorineural hearing loss.  The veteran has hearing loss for 
VA purposes.  38 C.F.R. § 3.385 (2003).

A January 1999 VA audiology treatment report reveals that the 
veteran had a history of mild to severe hearing loss of 
unknown cause, possibly noise exposure from WWII.  The report 
provides the results of pure tone testing.  

The report of a July 1999 VA audio examination provides that 
the examiner reviewed the veteran's claims file, and sets 
forth a review of his service and post-service medical 
records.  The examiner noted that the earliest indication in 
the record that the veteran sought and received treatment for 
hearing loss was in 1987.  The veteran stated that he had 
received Zenith Cross hearing aids while in the military.  
The examiner stated that this was impossible, as these 
hearing aids were not manufactured until the 1970's.  It was 
probable that the veteran sought and received treatment at 
least in the 1970's although there was no report in the 
record of it.  The examiner described the veteran as a very 
poor historian, with an admittedly poor memory.  The veteran 
stated that he spent nine years in the service.  The veteran 
said that that part of his life was hard to remember.  The 
examiner stated that since the veteran's memory was not 
reliable, he would rely on the written record as opposed to 
the veteran's memory.  The veteran did not currently claim 
tinnitus.  

Audiological tests results were provided.  The resulting 
diagnosis was bilateral severe-to-profound high frequency 
sensorineural hearing loss.  The examiner stated that since 
there was nothing in the record prior to 1987 regarding 
hearing aids, which was some 40 years subsequent to the 
veteran's service, it would be impossible to link the 
veteran's hearing loss with his military service.  The fact 
that the veteran's hearing was normal on a spoken word test 
at 15/15 in 1949 does not guarantee that there was no high 
frequency hearing loss at that time.  There could have been, 
but based on the long interval between the end of service and 
the record showing his having sought treatment for his 
hearing loss, it would be extremely tenuous to make that 
connection.  The examiner considered that the hearing loss 
was, more likely than not, unrelated to his military service.  

The report of a March 2003 VA audiological examination 
provides that the examiner reviewed the veteran's claims 
file.  The examiner set forth a review of the veteran's 
pertinent medical history, as well as current test results.  
The diagnosis was right ear hearing sensitivity within normal 
limits through 500 hertz, sloping from a moderate to profound 
sensorineural hearing loss from 1000 to 8000 hertz.  In the 
left ear, there was a mild sensorineural hearing loss at 250 
hertz, improving to within normal limits at 500 hertz, then 
sloping from a moderate to profound sensorineural hearing 
loss in the higher frequencies.  The veteran reported 
tinnitus, which he had denied during his last C&P examination 
in 1999.  

The examiner expressed the opinion that there was no evidence 
contained in the veteran's service medical records for 
hearing loss or other ear condition to support his claim.  
Review of the claims file revealed that at his separation 
physical examination hearing in both ears was 15/15 which was 
considered to be within normal limits.  The earliest 
audiogram showing sensorineural hearing loss was dated in 
August 1982 (sic - the actual date is December 1987), making 
it impossible to link the veteran's hearing loss to his 
service in the military.  The examiner noted that the veteran 
filed claims between 1946 and 1949 for various conditions, 
but not hearing loss.  The examiner stated the opinion that 
the likelihood that the veteran's bilateral hearing loss was 
caused by his duties in the service was unlikely.  She agreed 
with the rating decision of 1999.  

New and Material Evidence

The April 1983 rating decision denying service connection for 
hearing loss is final and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.

The Board observes that what was missing at the time of the 
April 1983 rating decision denying service connection for 
bilateral hearing loss was competent medical evidence of 
treatment for hearing loss during service or the presumptive 
period.  The Board finds that the appellant has since 
submitted new evidence, consisting of the January 1999 VA 
audiology treatment report, that is material to his claim for 
service connection for bilateral hearing loss.  

The Board observes that the January 1999 VA audiology 
treatment report is new within the meaning of the cited legal 
authority, because it is not cumulative of previously 
considered evidence and is relevant.  The Board observes that 
it is material because it provides a more complete picture of 
the circumstances surrounding the veteran's death, within the 
meaning of Hodge, supra.  When viewed with the evidence 
already of record, it contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
bilateral hearing loss.  

As the Federal Circuit has clearly stated that new and 
material evidence does not have be of such weight as to 
change the outcome of the prior decision, Hodge, supra, the 
Board finds that the new January 1999 VA audiology treatment 
report is significant enough that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
Therefore, it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Accordingly, the Board is required 
to reopen the previously denied claim for service connection 
for hearing loss.  

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including sensorineural hearing loss, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  

The Board recognizes that the veteran has current hearing 
loss for VA purposes.  However, the veteran's service medical 
records are negative for any pertinent complaints, symptoms, 
findings or diagnoses.  The veteran's post-service medical 
records are negative for any indication of hearing loss 
within one year of service.  He did not identify hearing loss 
on his initial claims for VA benefits.  The earliest medical 
evidence of hearing loss is dated decades after the veteran's 
separation from service.  The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the veteran's contentions that his 
current hearing loss was incurred in service.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence supporting his 
claim.  

In fact, the competent medical evidence of record is against 
the veteran's claim.  The January 1999 VA audiology treatment 
report only indicates a history of mild to severe hearing 
loss of unknown cause, possibly noise exposure from WWII 
(emphasis added).  An assessment, diagnosis or notation of a 
history of a condition does not indicate current disability.  
Thus, the treatment report does not constitute a competent 
medical opinion diagnosing the veteran with hearing loss, 
incurred in service.

The only actual medical opinions of record, set forth in July 
1999 and March 2003, weigh against the veteran's claim.  
These opinions are based on reviews of the veteran's claims 
file, including the service medical records.  The opinions 
refer to specific findings set forth in the medical record, 
and include rationales supported by citations to the clinical 
record.  Thus, the only competent opinions of record 
addressing the contended causal relationship weigh against 
the veteran's claim.  

The Board is aware that the examiner who conducted the March 
2003 VA examination mistakenly identified the date of the 
veteran's earliest post-service indication of hearing loss as 
1982.  This mistake does not reduce the material value of the 
examiner's opinion, as the actual date of the earliest post-
service indication of hearing loss was approximately five 
years later, in 1987.  The correct date weighs even more 
against the veteran's claim.  

In analyzing the veteran's claim, the Board recognizes the 
veteran's contention that his hearing loss is due to exposure 
to artillery fire.  Even assuming that a veteran was in 
combat, section 38 U.S.C.A. § 1154(b) (West 2002) does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).  In this case, even 
presuming that the veteran was exposed to acoustic trauma 
during combat, the medical evidence provides that such injury 
is not linked to the veteran's current hearing loss.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



